Title: Certificate for Arendt, [18 May 1780]
From: Franklin, Benjamin
To: 


[May 18, 1780]
Colonel D’Arendt in the service of the United States of America, having had leave to come to Europe for the recovery of his health, and being about to return to his Duty, I do hereby certify at his request, such Captains or Owners of Ships as he may apply to for a Passage, that from his Character for Probity, and the Pay he must have due to him in America, I make no doubt of his Readiness and Ability to discharge punctually on his arrival there, any obligation he may enter into on Account of Such passage. Given at Passy this 18th. Day of May 1780.
B.F.M. Plenipoten. &c.
Certificate Given to M. Le Baron d’Arendt.
